         Case 1:19-cr-00725-JPO Document 83 Filed 01/28/20 Page 1 of 2



                                 The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                               1776 Broadway
                                                              Suite 2000
Stephanie R. Schuman                                          New York NY 10019
(Of Counsel)                                                  Tel 212.219.3572
                                                              Fax 212.219.8456
                                                              josephbondy@mac.com


                                         January 24, 2020

Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

             Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

      We write in response to the Government’s letter opposing our request for
production of materials produced by Apple, Inc. from Mr. Parnas’s iCloud account in
response to a October 21, 2019, warrant, stamped USAO_LP_00000021—
USAO_LP_00000031, to the United States House of Representatives’ Permanent Select
Committee on Intelligence (HPSCI).

       The materials taken by warrant from Mr. Parnas’s internet service account are no
different in character than materials seized from his home or person and are responsive to
HPSCI’s subpoena for:

          Any and all documents supplied in response to any subpoena, search
          warrant, seizure warrant, summons, or other legal writ, notice,
          investigation or order or request for information, property, or
          materials, made by Congress or any U.S. federal or state agency.

(HPSCI Subpoena, Schedule at p. 2).




                                       Page 1 of 2
         Case 1:19-cr-00725-JPO Document 83 Filed 01/28/20 Page 2 of 2



        We should be allowed to provide these materials to HPSCI for use in its
investigation, along with any other materials that have been similarly seized, without
limitation.

       At the very least, the Government can excise the data it believes is not generally
available to Mr. Parnas, and allow us to provide the remainder to HPSCI as a file, rather
than requiring us to expend the time and resources required to independently restore and
download his iCloud account contents.

       Thank you for consideration of this application.


                                                 Respectfully submitted,


                                                 _______/S/____
                                                 Joseph A. Bondy
                                                 Stephanie R. Schuman
                                                 Counsel to Lev Parnas


c:     All Counsel




                                        Page 2 of 2
